Exhibit 10.2

 

Amendment No. 2 to the Real Estate Sales Contract

(English Translation)

 

  Seller: TSAI MING-YIN (hereinafter referred to as Party A)   Trustee: Sunty
Development Co., Ltd. (hereinafter referred to as Party B)   Contracting Party:
    Aerkomm Inc. (hereinafter referred to as Party C)   Buyer: Aerkomm Taiwan
Inc. (hereinafter referred to as Party D)

 

Party A, Party B, Party C and Party D have entered into a real estate sales
contract (“Sales Contract”) on July 10, 2018 (hereinafter referred to as “Sales
Contract”) in respect of the land which is located at No. 89-49 Dashuiku
Section, Xinyi District, Keelung City. The Sales Contract was subsequently
amended on July 30, 2018. The parties now hereby further amend the Sales
Contract as follows:

 

I.All parties agreed to further amend the payment deadline under III.(2) of the
Sales Contract from September 4, 2018 to November 4, 2018. It is also agreed
that the deadline for Party A to exercise its special contract termination right
under IX.(1) of the Sales Contract is further amended from October 4, 2018 to
December 4, 2018. Furthermore, Party D’s termination right due to the situation
of its public offering under IX.(2) of the Sales Contract is further amended
from September 4, 2018 to November 4, 2018.

 

II.Except as otherwise specifically amended by this amendment, all other terms
and conditions of the Sale Contract remain unchanged and in full force and
effect.

 

III.This Agreement is executed in four copies, one of which shall be held by
each party respectively, and this Agreement shall become effective from the date
of the execution by the last party hereto.

 

Contracting parties:

 

Party A:Seller: TSAI MING-YIN /s/ Tsai Ming-Yin (Personal Seal)           
(Signature or Seal)

 

Party B:Trustee: Sunty Development Co., Ltd. /s/ Sunty Development Co., Ltd.
(Corporate Seal)

Legal Representative: TIAN, CHI-HSIANG /s/ Tian, Chi-Hsiang (personal Seal)

Uniform Number: 70777671

 

Party C:Aerkomm Inc.

Legal Representative: JEFFREY WUN /s/ Jeffrey Wun

 

Party D:Buyer: Aerkomm Taiwan Inc.

Legal Representative: HSU, CHIH-MING /s/ Hsu, Chih-ming

 

The 4th day of September, 2018